DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed January 29, 2021, with respect to rejection of Claims 1-4 and 9-12 under 35 USC 103 have been fully considered and are persuasive.  The rejection of November 25, 2020 has been withdrawn. 
Allowable Subject Matter
Claim 1, 3-4, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is …. As set forth in the previous action.  However, the prior art fails to teach or suggest “the temperature of the laminated body is measured while conveying the laminated body together with the temperature sensor toward the mold” as Wada teaches a stationary temperature measuring unit (See Fig. 1).  Further, there is no teaching or suggestion to modify the temperature measuring unit of Wada to have the laminated body and temperature sensor be conveyed together towards the mold.  Thus, the prior art does not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748                            

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                    5/5/21